Citation Nr: 0838529	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cause of death as a 
result of exposure to herbicides and solvents including 
tetrachloride.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughter



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972 and died in 2005. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.

The appellant and her daughter appeared and testified before 
the undersigned Veterans Law Judge in September 2008. A 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The purpose of this Remand is to obtain a clarifying opinion 
from a physician at the Providence, Rhode Island, VA Medical 
Center in order to determine if there is any association 
between the veteran's development of a brain tumor and the 
chemical carbon tetrachloride. 

The appellant alleges that in addition to the veteran having 
been exposed to herbicidal agents in Vietnam, the veteran was 
exposed to carbon tetrachloride while serving as a helicopter 
repairman and crew chief in Vietnam. See 38 C.F.R. 
§ 3.307(a)(6)(iii) (A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service); see also 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (Providing the diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents).

Although the physician at the Providence, Rhode Island issued 
an opinion in January 2007 as to any causality between the 
veteran's presumed exposure to herbicides and the development 
of his terminal disorder (glioblastoma multiforme), the 
opinion did not address the appellant's other theory of 
entitlement as to carbon tetrachloride. 

The appellant has reported that her husband advised her that 
during his service in Vietnam, he was regularly exposed to 
weapons cleaning fluids such as carbon tetrachloride. At this 
stage, her layperson's account of conversations with the 
veteran is presumed credible. See, e.g., Pearlman v. West, 11 
Vet. App. 443 (1998) (Holding that widow's account of 
deceased husband's report of having been exposed to "Mustard 
Gas" testing during military service is presumed credible 
for the limited purpose of ascertaining whether further 
development was warranted). 

In addition to her testimony (September 2008 Board hearing 
testimony, page 6), the appellant submitted internet articles 
regarding carbon tetrachloride (See Department of Health and 
Human Services Agency for Toxic Substance and Disease 
Registry, Public Health Statement for Carbon Tetrachloride, 
August 2005; and, State of Vermont, Air Pollution Control 
Division, Carbon Tetrachloride, printed August 2008).

The medical evidence of record is insufficient for the Board 
to render a decision on the issue of entitlement to service 
connection for cause of death. These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  
Because the record remains open and 
the appeal pending, the appellant may 
submit any further evidence supporting 
her asserted connection between the 
veteran's presumed exposure to 
herbicides and his death, as well as 
any further information regarding the 
asserted exposure to carbon 
tetrachloride. The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder.  

2.	The RO/AMC shall return the claims 
file to the VA physician who conducted 
the February 2008 review and opinion. 
The examiner is to note the veteran's 
employment as an electrician from June 
1985 to June 1999, as well as all 
other occupational information of 
record. The examiner shall respond to 
the following inquiries: 

a. Have any studies been conducted 
regarding exposure to carbon 
tetrachloride sustained by veterans; 

b. Based upon such studies, or any 
other information obtained, is it 
likely that the veteran in this case 
was exposed to carbon tetrachloride 
while serving on active military 
duty as a helicopter mechanic and if 
so, to what degree;

c. Assuming that the degree of 
exposure to carbon tetrachloride can 
be estimated based on evidence in 
the record or studies of veterans 
with similar histories, whether such 
exposure to carbon tetrachloride 
caused or contributed to the 
veteran's death. 

        In responding to this inquiry, 
the examiner must note and comment 
upon the medical significance of any 
information submitted by the 
appellant, to include internet 
articles, extracts and treatise 
articles as they pertain to the 
veteran. 

d. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so 
state.

3.	Following such development, the RO/AMC 
should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion report do not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes). If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



